DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the Appeal Brief filed on 07/20/2021.  Claims 1-26 remain pending.                              
Applicant's request for reconsideration of the finality of the rejection of the last Office action mailed on 11/25/2020 is persuasive and, therefore, the finality of that action is withdrawn due to the typo error of cited prior art Martin et al (US 2008/0181459).     
 In view of the Appeal Brief filed on 7/20/21, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/WILLIAM BODDIE/             Supervisory Patent Examiner, Art Unit 2625                                                                                                                                                                                           
                             

Response to Arguments
Applicant's arguments filed 07/20/2021 have been fully considered but some are not persuasive.                        
In the Brief, Applicant made eight main arguments.                
a)  The first argument:  Radivojevic does not describe the device 10 being configured to output a distance map of an imaged scene, the distance map comprising a plurality of pixels and corresponding distances from each pixel of the plurality of pixels in the imaged scene to a border of at least one hand in the imaged scene as claimed.                             
This argument is not persuasive.  Radivojevic substantially discloses the invention as claimed.  Balan teaches that Balan teaches that using depth sensing device 12 to estimate motions of a user 14 through employing skeletal mapping of the user’s image 28 (see figure 1 and column 1 lines 55-67), and receiving a depth image from depth sensing device 12, the depth image 302 including hand image of user 14, wherein the user 14 is interacting with a computer system 10 (see figures 1, 2, 3 and column 2 lines 20-67), and extracting a shape descriptor 308 of the depth image 302 corresponding to hand of user 14 (see column 4 lines 22-30 and figure 3), wherein an example of a shape descriptor 308 is a Fourier descriptor which including codifying a contour of a hand region, e.g., via mapping a distance from each pixel in the hand region to a perimeter of the hand region (see column 5 lines 1-9).  The motivation is to 
Radivojevic and Balan are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Radivojevic by including the teachings from Balan in order to estimate motion or posture of a user in a human-to-computer interactive system.                                            
b)  The second argument:  Additionally, because Radivojevic does not described the claimed distance map, Radivojevic necessarily does not describe “b) processing the imaged scene to determine, based on the distance map, at least two points of interest associated with said at least one hand,” as recited by claim 1 (emphasis supplied).                        
This argument is not persuasive.  Radivojevic teaches that three ultrasonic transducers (see figure 1A; i.e., UST 14a/14b/14c) on the device 10 can sense the distances between each of the fingers 20A/20B and each of the ultrasonic transducers 14a/14b/14c, respectively.  The sensed distances are a1, a2, a3, b1, b2, b3.  Namely, a1 is the distance between finger 20A and UST 14C; a2 is the distance between finger 20A and UST 14A; a3 is the distance between finger 20A and UST 14B; b1 is the distance between finger 20B and UST 14C; b2 is the distance between finger 20B and UST 14A; b3 is the distance between finger 20B and UST 14B.  The sensed distances a1/a2/a3, b1/b2/b3 are forming a distance map as recited in claim 1 (see figure 1A and sections [0027], [0028], [0029], [0032]).  Radivojevic teaches that DP16 processes the imaged scene of fingers 20A/20B in front of device 10 to determine, based on the distance map formed by distances a1/a2/a3 and b1/b2/b3, at least two points of interest (see figure 
c)  The third argument:  The virtual skeleton 304 of Balan does not comprises a plurality of pixels and corresponding distance values from each pixel of the plurality of pixels to a border of the at least one hand.  Rather, virtual skeleton 304 in Balan includes “any suitable number of joints, each of which can be associated with virtually any number of parameters (e.g., three dimensional joint position, joint rotation, body posture of a corresponding body part, etc.)” (2:63-66).  The virtual skeleton 304 is a skeletal map of the locations of joints within the user’s body, as shown in Fig. 3, and is not a distance map comprising a plurality of pixels as recited by claim 1.                
This argument is not persuasive.  The virtual skeleton 304 is a portion of depth image 302 (see figure 3).  And the depth image 302 comprises shape descriptor 308 (see figure 3 and column 4 lines 22-30), wherein an example of a shape descriptor 308 is a Fourier descriptor which including codifying a contour of a hand region, e.g., via mapping a distance from each pixel in the hand region to a perimeter border of the at least one hand region (see column 5 lines 1-9).                       
d)  The fourth argument:  Even assuming that it was proper to consider the skeletal map of Balan to be a distance map as recited in claim 1, which it is not for at least the reasons described above, Balan also does not describe “processing the imaged scene to determine, based on the distance map, at least two points of interest associated with said at least one hand,” as recited by claim 1.                                  

e)  The fifth argument:  Balan fails to describe or suggest that segmenting the hand region or extracting a shape descriptor for a hand region of a depth image includes “determining at least two points of interest associated with a hand, based on a distance map” as recited in claim 1.                
This argument is not persuasive, as none of the claims even claiming “segmenting the hand regions or extracting a shape descriptor for a hand region of a depth image.                           
f)  The sixth argument:  Each of independent claims 1 and 25 recites, “determining, from the analysis of said tracked movement, the simultaneous performance of an activation gesture based on two points of interest, and a pointing gesture based on a single point of interest, wherein the activation gesture is associated with an event trigger and the pointing gesture is associated with determining a position of a pointer in virtual space”.                        
This argument is not persuasive.  Radivojevic clearly teaches that one finger stays above an icon/object, then object-specific menu appears; the other finger performs circular rotations and toggles through the menu options (see section [0063]; i.e., the simultaneous performance of an activation gesture based on two points of interest, and a pointing gesture based on a single point of interest, wherein the activation gesture is associated with an event trigger and the pointing gesture is associated with determining a position of a pointer in virtual space).                             
Radivojevic is silent with regard to determining the simultaneous performance of multiple gestures and therefore necessarily does not describe or suggest “determining…the simultaneous performance of an activation gesture…and a pointing gesture” as required by claims 1 and 25.                            
This argument is not persuasive.  Radivojevic clearly teaches that determining the simultaneous performance of multiple gestures (see section [0063]; i.e., one gesture of one finger stays above an icon/object, then object-specific menu appears; simultaneously, another gesture of the other finger performs circular rotation and toggle through the menu option).                       
h)  The eighth argument:  The alleged combination of Radivojevic, Balan, and Haratsch fails to disclose all limitations of dependent claim 3.                        
This argument is not persuasive.  The combination of Radivojevic, Balan and Martin disclose all the claimed limitations of claim 3 as shown in the rejection below.  Because of typo error, Haratsch (US 2018/0181459) was cited by mistake as a prior art.  The correct prior art for rejection of claim 3 is Martin et al (US 2008/0181459).                                  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Radivojevic et al (US 2012/0056804), hereafter as Radivojevic, in view of Balan et al (USPN 8,488,888), hereafter as Balan.                          
RE claims 1 and 25, Radivojevic discloses the invention substantially as claimed.           
Radivojevic discloses in Fig 1, a three-dimensional hand gesture recognition system and a method for providing natural human-to-computer interaction based on a three-dimensional hand gesture recognition system (Fig 1, items 20a/20b to item 10), the method comprising the steps of: a) imaging a scene including at least one hand of at least one user (paragraphs 0027, 0029, 0032, 0047 specifically discusses imaging); b) processing the imaged scene to determine at least two points of interest associated with said at least one hand (paragraphs 0029, 0032 and 0047); c) tracking said at least two points of interest to provide a tracked movement of each point of interest with respect to time (Figs. 3-6, Fig. 7 paragraphs 0028, 0054 and 0060); d) analyzing said tracked movement of each point of interest (Figs 8-9, paragraphs 0050-0052, 0054, and 0055 where images are captured, fingertip movements are tracked and analyzed); e) determining, from the analysis of said tracked movement, the simultaneous performance of an activation gesture based on two points of interest (Figs 3-6, 8 shows the gestures and movements, and paragraphs 0036-0043, 0049, 0050-0052, 0054, 0055, 0060, 0063), and a pointing gesture based on a single point of interest Figs. 3-6, 9 shows the gestures and movements, and paragraphs 0028, 0038, 0039, 0050-00052, 0054, 0055, 0060, 0061), wherein the activation gesture is associated with an event trigger and the pointing gesture is associated with determining a position of a pointer in virtual space (see paragraphs 0062, 0063, 0070, 
However, Radivojevic does not disclose that using a depth sensing device, wherein the depth sensing device is configured to output a distance map of the imaged scene, the distance map comprising a plurality of pixels and corresponding distance values from each pixel of the plurality of pixels to a border of the at least one hand.                    
Balan teaches that using depth sensing device 12 to estimate motions of a user 14 through employing skeletal mapping of the user’s image 28 (see figure 1 and column 1 lines 55-67), and receiving a depth image from depth sensing device 12, the depth image including hand image of user 14, wherein the user 14 is interacting with a computer system 10 (see figures 1, 2 and column 2 lines 20-36), and extracting a shape descriptor of the depth image corresponding to hand of user 14 (see column 4 lines 22-30), wherein an example of a shape descriptor is a Fourier descriptor which including codifying a contour of a hand region, e.g., via mapping a distance from each pixel in the hand to a perimeter of the hand region (see column 5 lines 1-9).  The motivation is to estimate motion or posture of a user in a human-to-computer interactive system (see column 1 lines 5-29).               
Radivojevic and Balan are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Radivojevic by including the teachings from Balan in order to estimate motion or posture of a user in a human-to-computer interactive system.                  

RE claim 6, Radivojevic in view of Balan disclose that wherein said pointing gesture uses a point of interest interpolated from two points of interest of the at least two points of interest (see figure 11 and its associated depictions).                   
RE claim 7, Radivojevic in view of Balan disclose that wherein said at least two points of interest comprise any one of: two finger tips; one finger tip and a hand tip; and one finger tip and a palm centre (see figures 1A&10A and its associated depictions).              
RE claim 8, Radivojevic in view of Balan disclose that wherein said at least two points of interest comprises a palm centre providing the pointing gesture and a finger tip providing a snap gesture (see figure 5A and its associated depictions).                   
RE claim 9, Radivojevic d in view of Balan disclose that wherein step b) determines at least three points of interest and step e) comprises the analysis of said at least three points of interest for the determination of the performance of said activation and pointing gestures (see figure 10A and its associated depictions).                 
RE claim 10, Radivojevic in view of Balan disclose that the steps of determining simultaneous performance of two gestures by said at least three points of interest (see section [0049] and figure 10A).                    

RE claim 12, Radivojevic in view of Balan disclose that wherein said pointing gesture is performed by a single point of interest of the at least three points of interest and said activation gesture is performed by two points of interest of the at least three points of interest (see sections [0043], [0049], figures 3A, 4B, 10A).                     
RE claim 13, Radivojevic in view of Balan disclose that wherein said single point of interest corresponds to a palm centre (see figure 6).                       
RE claim 14, Radivojevic in view of Balan disclose that wherein said activation gesture is performed by one of: two finger tips, or a finger tip and a hand tip (see figure 1A, 3A-3B, 4A-4D).                   
RE claim 15, Radivojevic in view of Balan disclose that wherein said single point of interest comprises an interpolated point of interest between two finger tips, said two finger tips providing said activation gesture (see figure 1A).                     
RE claim 16, Radivojevic in view of Balan disclose that wherein said pointing gesture comprises a pointing gesture which is invariant to rotation (see figure 4B).                     
RE claim 17, Radivojevic in view of Balan disclose that wherein said pointing gesture comprises a pointing gesture which is determined using two finger tips, a palm centre and an interpolated point of interest (see figure 1A, 3A-3B, 4A-4D).                         

RE claim 19, Radivojevic in view of Balan disclose that a system enabling the providing of contextual feedback is graphical user interface comprising virtual elements which are able to render at least one pointer with which the virtual elements interact (see figures 2A, 10B and its associated depictions).                      
RE claim 20, Radivojevic in view of Balan disclose that wherein interaction between the system and the at least two points of interest of the at least one hand represented by at least one pointer is a natural interaction which comprises manipulation of virtual objects including at least one of touching, squeezing, pinching, grabbing, rotating, pushing, dropping, clicking and their derivative gestures (see figures 8A-8D and its associated depictions).            
RE claim 21, Radivojevic in view of Balan disclose that wherein interaction comprises manipulation of the virtual objects using at least two points of interest represented by at least one pointer (see figures 1A&10A and its associated depictions).                
RE claims 22 and 23, Radivojevic in view of Balan disclose that wherein interaction comprises manipulation of the virtual objects using at least two control points represented by two pointers or grabbers (see figure 10A and its associated depictions).               
RE claim 24, Radivojevic in view of Balan disclose that modifying the representation of the objects and pointers in the graphical user interface according to one or more of the activation gesture and the pointing gesture performed by the user and their respective position in space (see figure 9&11 and its associated depictions).                   
.              
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Radivojevic et al (US 2012/0056804), hereafter as Radivojevic, in view of Balan et al (USPN 8,488,888), hereafter as Balan, and further in view of Martin et al (US 2008/0181459), hereafter as Martin.                   
RE claim 3, Radivojevic in view of Balan disclose the invention substantially as claimed.                
However, Radivojevic in view of Balan do not specifically disclose that determining a position of the palm centre as a pixel having a maximum value in the distance map.                  
From the same field of endeavor, Martin teaches that a system or method for automatically follow hand movements in an image sequence, determining the hand movements in the image flow from the postural characteristics extracted from each image (see sections [0011], [0015]).  The extraction of the postural characteristics of the hand in each image comprises locating in the image zone of the hand the center of the palm of the hand including searching for a pixel of image zone of the hand the furthest from the hand contour (see section [0016]).  The center of the palm of the hand being located on the pixel associated with the greatest distance (see section [0017]).  Or wording differently, due to the shape of the hand, the center of the palm is at the location of the pixel of the image of distances having the maximum value (see section [0074]).  The motivation is to enable the production of a real-time hand gesture recognition system for using real-time hand gestures to control a device such as a computer (see sections [0003], [0005]).                
.                

Allowable Subject Matter
Claims 4, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.                         

Conclusion                      
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie, can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    	

FFT
October 30, 2021